Exhibit 10.1

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

SENIOR EXECUTIVE PERFORMANCE PLAN

 


1.               PURPOSE


 


THE PURPOSE OF THE ST. PAUL TRAVELERS COMPANIES, INC. SENIOR EXECUTIVE
PERFORMANCE PLAN IS TO PERMIT THE ST. PAUL TRAVELERS COMPANIES, INC. (THE
“COMPANY”), THROUGH AWARDS OF ANNUAL INCENTIVE COMPENSATION WHICH SATISFY THE
REQUIREMENTS FOR PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF THE
INTERNAL REVENUE CODE, TO ATTRACT AND RETAIN EXECUTIVES AND TO MOTIVATE THESE
EXECUTIVES TO PROMOTE THE PROFITABILITY AND GROWTH OF THE COMPANY.


 


2.               DEFINITIONS


 

“AFTER-TAX OPERATING EARNINGS” shall mean, for each Performance Period, the
Company’s net income from continuing operations as reported in the Company’s
financial statements for the Performance Period, including accompanying
footnotes and management’s discussion and analysis, adjusted to eliminate the
after-tax effects of net realized investment gains or losses in the fixed
maturities and real estate portfolios, extraordinary items, and the cumulative
effect of accounting changes, each as defined by accounting principles generally
accepted in the United States.  This amount will be further adjusted to
eliminate the after-tax impact of any restructuring charges (as reported in the
Company’s financial statements for the Performance Period, including
accompanying footnotes and management’s discussion and analysis), losses from
catastrophes (as designated by the Insurance Service Office’s Property Claims
Service Group, the Lloyd’s Claim Office, Swiss Reinsurance Company’s sigma
report, or a comparable report or organization generally recognized by the
insurance industry) in the Company’s “ongoing” businesses (to the extent
reported in the Company’s financial statements for the Performance Period,
including accompanying footnotes and management’s discussion and analysis ), and
underwriting results for the Performance Period of all businesses (except
“voluntary pools and other”) previously included in the Company’s “Other”
segment to report exited businesses placed in runoff.

 

 “AWARD” shall mean the amount granted to a Participant by the Committee for a
Performance Period.

 

“BEGINNING TOTAL COMMON STOCKHOLDERS’ EQUITY” shall mean, for each Performance
Period, the Company’s total common stockholders’ equity as reported in the
Company’s balance sheet for the beginning of the Performance Period, excluding
net unrealized appreciation or depreciation of investments.

 

“BOARD” shall mean the Board of Directors of the Company.

 

“CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

“COMMITTEE” shall mean the Compensation Committee of the Board or any
subcommittee thereof which meets the requirements of Section 162(m)(4)(C) of the
Code.

 

--------------------------------------------------------------------------------


 

“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

“EXECUTIVE” shall mean any covered employee as defined in Section 162(m) of the
Code and, in the discretion of the Committee, any other executive officer of the
Company or its Subsidiaries.

 

 “PARTICIPANT” shall mean, for each Performance Period, each Executive who is a
“covered employee” (as defined in Section 162(m) of the Code) for that
Performance Period, unless otherwise determined by the Committee in its sole
discretion.

 

“PERFORMANCE PERIOD” shall mean the Company’s fiscal year or any other period
designated by the Committee with respect to which an Award may be granted.

 

“PLAN” shall mean The St. Paul Travelers Companies, Inc. Senior Executive
Performance Plan, as amended from time to time.

 

“RETURN ON EQUITY” shall mean, for each Performance Period, the percentage
equivalent to the fraction resulting from dividing After-Tax Operating Earnings
by Beginning Total Common Stockholders’ Equity.

 

“STOCK PLANS” shall mean The St. Paul Companies, Inc. Amended and Restated 1994
Stock Incentive Plan and/or any prior and successor stock plans adopted or
assumed by the Company.

 

“SUBSIDIARY” shall mean any entity that is directly or indirectly controlled by
the Company or any entity, in which the Company has at least a 50% equity
interest.

 


3.               ADMINISTRATION


 

The Plan shall be administered by the Committee, which shall have full authority
to interpret the Plan, to establish rules and regulations relating to the
operation of the Plan, to select Participants, to determine the maximum Awards
and the amounts of any Awards and to make all determinations and take all other
actions necessary or appropriate for the proper administration of the Plan. 
Before any payments are made under the Plan, the Committee shall certify in
writing that the Return on Equity required by Section 4(b) has been met.  The
Committee’s interpretation of the Plan, and all actions taken within the scope
of its authority, shall be final and binding on the Company, its stockholders
and Participants, Executives, former Executives and their respective successors
and assigns.  No member of the Committee shall be eligible to participate in the
Plan.

 


4.               DETERMINATION OF AWARDS


 

(a)   Prior to the beginning of each Performance Period, or at such later time
as may be permitted by applicable provisions of the Code, the Committee shall
establish for each Participant a maximum Award, expressed as a percentage of the
incentive pool for the Performance Period pursuant to paragraph (b) of this
section, provided that the maximum percentage for any single Participant shall
not exceed 50%.

 

(b)  If the Return on Equity for a Performance Period is greater than 8%, the
incentive pool for the Performance Period shall be equal to 1.5% of After-Tax
Operating Earnings.  If the

 

--------------------------------------------------------------------------------


 

Return on Equity for a Performance Period is equal to or less than 8%, the
incentive pool shall be $0.

 

(c)   Following the end of each Performance Period, the Committee may determine
to grant to any Participant an Award, which may not exceed the maximum amount
specified in paragraph (a) of this section for such Participant.  The aggregate
amount of all Awards under the Plan for any Performance Period shall not exceed
100% of the incentive pool pursuant to paragraph (b) of this section.

 


5.               PAYMENT OF AWARDS


 

Each Participant shall be eligible to receive, as soon as practicable after the
amount of such Participant’s Award for a Performance Period has been determined,
payment of all or a portion of that Award.  Awards may be paid in cash, stock,
restricted stock, options, other stock-based or stock-denominated units or any
combination thereof determined by the Committee.  Equity or equity-based awards
may be granted under the terms and conditions of the applicable Stock Plan. 
Payment of the award may be deferred in accordance with a written election by
the Participant pursuant to procedures established by the Committee.

 


6.               AMENDMENTS


 

The Committee may amend the Plan at any time and from time to time, provided
that no such amendment that would require the consent of the stockholders of the
Company pursuant to Section 162(m) of the Code or the Exchange Act, or any other
applicable law, rule or regulation, shall be effective without such consent.  No
such amendment which adversely affects a Participant’s rights to, or interest
in, an Award granted prior to the date of the amendment shall be effective
unless the Participant shall have agreed thereto in writing.

 


7.               TERMINATION


 

The Committee may terminate this Plan at any time, but in no event shall the
termination of the Plan adversely affect the rights of any Participant to
deferred amounts previously awarded such Participant, plus any earnings thereon.

 


8.               OTHER PROVISIONS


 

(a)   No Executive or other person shall have any claim or right to be granted
an Award under this Plan until such Award is actually granted.  Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Executive any right to be retained in the employ of the Company. 
Nothing contained in this Plan shall limit the ability of the Company to make
payments or awards to Executives under any other plan, agreement or arrangement.


 

(b)   The rights and benefits of a Participant hereunder are personal to the
Participant and, except for payments made following a Participant’s death, shall
not be subject to any voluntary or involuntary alienation, assignment, pledge,
transfer, encumbrance, attachment, garnishment or other disposition.


 

(c)   Awards under this Plan shall not constitute compensation for the purpose
of determining participation or benefits under any other plan of the Company
unless specifically included as compensation in such plan.


 

--------------------------------------------------------------------------------


 

(d)   The Company shall have the right to deduct from Awards any taxes or other
amounts required to be withheld by law.


 

(e)   All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Plan shall be determined in accordance with the
laws of the State of Minnesota without regard to principles of conflict of laws.


 

(f)   If any provision of this Plan would cause Awards not to constitute
“qualified performance-based compensation” under Section 162(m) of the Code,
that provision shall be severed from, and shall be deemed not to be a part of,
the Plan, but the other provisions hereof shall remain in full force and effect.

 

(g)   No member of the Committee or the Board, and no officer, employee or agent
of the Company shall be liable for any act or action hereunder, whether of
commission or omission, taken by any other member, or by any officer, agent, or
employee, or, except in circumstances involving bad faith, for anything done or
omitted to be done in the administration of the Plan.

 


9.               EFFECTIVE DATE


 

The Plan shall be effective as of January 1, 2002, subject to approval by the
stockholders of the Company in accordance with Section 162(m) of the Code.

 

--------------------------------------------------------------------------------